Citation Nr: 0908384	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-22 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a systolic heart 
murmur due to rheumatic heart disease.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD


L.J. Bakke-Shaw



INTRODUCTION

The veteran served on active duty from June 1997 to June 
2001.  He had additional inactive duty and active duty with 
the National Guard, but these dates have not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York in January 2006 in which service connection for seizures 
and systolic heart murmur caused by rheumatic heart disease 
was denied.  

The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is 
associated with the claims file.

The issue of entitlement to service connection for a systolic 
heart murmur due to rheumatic heart disease is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran exhibits a seizure disorder that began in 
service, manifested to a compensable degree within the first 
post active service year or is a result of service.  


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Pre-adjudicatory notice was provided to the veteran by an 
August 2005 letter.  Notice concerning how disability 
evaluations and effective dates would be established was not 
provided until a post-adjudicatory letter sent in January 
2007.  However, such notice predated the May 2007 statement 
of the case, and in any event, such error is harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed condition.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006)

VA has obtained service treatment records, requested evidence 
of the veteran's National Guard service, assisted the 
appellant in obtaining evidence, afforded the veteran VA 
examination and obtained opinions where indicated, and 
afforded the appellant the opportunity to testify before the 
Board, which he did do.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims file 
and the veteran has not contended otherwise.  

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service manifestation of a presumptive disease such as 
diseases of the organic nervous system to a compensable 
degree within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran testified that he developed his seizure disorder 
due to the stress of preparing for deployment to Iraq and due 
to his active service at the World Trade Center after 9/11.  
However, he testified that he was due to report for 
deployment, but not yet on orders when he had his seizure and 
was hospitalized.  The veteran testified that he reported for 
active duty as ordered after he was discharged from the 
hospital, but was found non-deployable.  His orders were 
canceled but he was kept on duty in his civilian capacity as 
a technician for the National Guard.  He was subsequently 
found not fit for continued duty due, in part, to his seizure 
disorder, and discharged.  He was dismissed from his civilian 
job at the same time.

VA treatment records show the veteran was hospitalized after 
having a seizure in December 2003.  Records show he was 
admitted December 2, 2003 with new onset of a seizure 
disorder.  Electroencephalogram (EEG) and computed tomography 
(CT) scan results were negative, but the veteran reported 
having intermittent loss of vision for about three years 
prior.  Magnetic resonance imaging (MRI) and magnetic 
resonance angiography (MRA) were also requested to look for 
embolic infarcts, atheromatic versus thrombotic, given the 
veteran's history of rheumatic fever.  He was prescribed 
Dilantin.  No vegetation or thrombus was found, although 
moderately severe aortic regurgitation was observed.  He was 
discharged on December 5, 2003.  He was told not to drive for 
a year, due a history of amaurosis fugax.

Service personnel records show that the veteran was ordered 
to active duty in support of Operation Iraqi Freedom, but was 
not due to report until December 7, 2003.  He was found 
medically disqualified on December 9, 2003.  In February 
2004, he was informed that he may be found unfit for 
continued duty in the National Guard due to a seizure 
disorder and a three year history of temporary blindness, or 
amaurosis fugax.  An August 2004 Physical Evaluation Board 
(PEB) shows that the veteran was found to be physically unfit 
due to a seizure disorder requiring anti-epileptic 
medications, intermittent loss of vision (amaurosis fugax), 
and severe aortic regurgitation.  It is noted that the PEB is 
entitled "Reserve Component Non-Duty Related Fitness 
Determination."  The veteran was discharged from National 
Guard service effective in January 2005.

Service treatment records show no complaints of or treatment 
for seizures prior to or after December 2003.  The veteran 
has not argued or testified, that he had a seizure during any 
other period of active duty he may have had for the National 
Guard.

VA examination conducted in September 2005 noted the history 
of treatment in December 2003 for a seizure, with subsequent 
work up and discovery of his rheumatic heart disease.  The 
physician observed that MRI and EEG were normal at the time, 
and that the veteran remained on Dilantin.  No current 
neurological abnormalities were found.  The examiner 
diagnosed a single seizure in December 2003.  

The record shows that the veteran's treatment for a seizure 
disorder in December 2003 occurred prior to the date he was 
to report for active duty.  He was discharged from the 
hospital prior to the date he was to report for active duty.  
The veteran reported for active duty as ordered, but was 
found medically disqualified for deployment.  The veteran 
testified he returned to the National Guard and remained on 
duty as a technician, but that he was GS-7, a civilian.  
Continued employment as a civilian federal employee does not 
meet the definition of active service within the regulations.  
See 38 C.F.R. § 3.1, 3.6 (a)(b).  

Unfortunately, in this case, the circumstances of the 
veteran's seizure disorder arose in December 2003, which is 
more than two years following his discharge from active duty, 
and beyond the presumptive period.  And while the veteran 
continued to serve in the National Guard, his seizure 
occurred prior to a period of active duty he was ordered to 
as a National Guardsman being called to deploy in support of 
Operation Iraqi Freedom.  Thus the onset of his seizure 
disorder cannot be found to have its onset during a period of 
active service.  There is also no indication in the record 
that his seizure occurred or had its onset during a period of 
active duty for training.  See 38 U.S.C.A. § 101 (21), (24) 
(West 2002); 38 C.F.R. § 3.306(c).

There are no other medical opinions or findings establishing 
that the seizure disorder is the result of active service.  

The veteran has stated and testified that his seizure 
disorder had its onset during a period of active service, and 
that it is the result of his active service.  However, the 
record does not show that he has the medical expertise 
required to offer medical opinions as to the diagnosis of his 
claimed condition, or its etiology.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The preponderance of the evidence is against service 
connection for a seizure disorder; there is no doubt to be 
resolved; and service connection for a seizure disorder is 
not warranted.


ORDER

Service connection for a seizure disorder is denied.


REMAND

The veteran also seeks service connection for a systolic 
heart murmur due to rheumatic heart disease.  

VA treatment records and VA examination conducted in 
September 2005 show the veteran has been diagnosed with 
systolic heart murmur because of mitral regurgitation caused 
by his rheumatic heart disease.  

The veteran submitted additional medical evidence without 
waiver of review by the agency of original jurisdiction.  An 
undated statement received in November 2008 proffered by a 
physician reflects the opinion that it is as likely as not 
that the Veteran's current heart condition (secondary to 
rheumatic heart disease) may have been aggravated by his 
military service.  This opinion is equivocal and fails to 
indicate to which period of service the physician refers.  
Remand is therefore required under 38 C.F.R. § 20.1304.  

The veteran testified that he believes his current heart 
murmur is the result of aggravation of his pre-existing 
rheumatic heart condition by his active service, including 
active service while in the National Guard at the World Trade 
Center after 9/11.  Service treatment records show that the 
veteran did report a history of rheumatic fever as a child in 
January 2003.  

Accordingly, the claim is REMANDED for the following:

1.  Verify all periods of the veteran's 
reserve, guard, and active service.

2. Obtain the veteran's complete service 
personnel file for all periods of his 
service, to include copies of evaluation 
reports, orders, any and all 
administrative remarks.

Perform all follow up indicated, document 
negative responses, and refer to the 
service department (including the State 
Adjutant General's Office) for assistance 
where necessary.

If any records cannot be located, inform 
the Veteran so that he may attempt to 
obtain them.

3.  Obtain up-to-date VA treatment 
records beginning in July 2005.

4.  Return the claims file to the 
examiner who conducted the September 2005 
examination and ask the examiner to 
review the claim file and provide an 
opinion as to the etiology of the 
currently diagnosed systolic heart 
murmur.  If the previous examiner cannot 
be found, or it is found that another 
examination is necessary, schedule the 
veteran for examinations with the 
appropriate specialists to determine the 
nature, extent, and etiology of his 
claimed systolic murmur.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence, and a copy of this 
remand, must be provided to the examiner 
in conjunction with the examination.

The examiner is to provide an opinion as 
to whether it is at least as likely as 
not that any diagnosed heart pathology is 
the result of any period of the veteran's 
active service or whether any pre-
existing heart pathology or rheumatic 
heart disease was aggravated by any 
period of service.  If so, the period of 
service should be identified.  The 
examiner is asked to refer to the newly 
received evidence-the opinion received 
in November 2008.

All opinions expressed must be supported 
by complete rationale.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for a systolic heart murmur as secondary 
to rheumatic heart disease, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
actions until he is so informed.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans'' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007)




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


